   

Case 1:19-cr-00291-LAP Document128 Filed 11/12/19 Page 1 of 1

 

THE Law Offices oF =), UE"
ENTIN LAW GROUP, P.A. ‘)¢
A PROFESSIONAL ASSOCIATION

633 §. ANDREWS AVENUE, SUITE 500
FORT LAUDERDALE, FLORIDA 33301

www.EntinLaw.com

 

TELEPHONE: (954) 761-7201
FACSIMILE: (954) 764-2443

From the Desk of: JOSHUA M, ENTIN
ALVIN E, ENTIN ALVIN E. ENTIN
Aentin@hotmail.com MICHELLE SCHLESINGER
DARREN J. ROUSSO*
*of Counsel JOHN R, HOWES*
November 12, 2019

The Honorabie Loretta A. Preska
Southern District of New York
United States Courthouse

500 Pearl Street, Courtroom #12A
New York, NY 10007

a
f eat

if. Ap
Re: United States v. Abiola Olajumoke [4 CL AF | CUFF)

Dear Judge Preska:

On consent of the Government, the Defendant respectfully requests that the status conference,
currently scheduled for Monday, November 25, 2019, be continued.

The reason for this request is due to the fact that undersigned counsel and AUSA Daniel Wolf are
actively engaged in meaningful and ongoing plea negations. It should also be noted that the undersigned
will be traveling to California visit his three of his children and his grandson from November 23, 2019
through November 30, 2019.

Undersigned counsel has conferred with Assistant United States Attorney Wolf, who advised he has no
objection to this request for continuance. Speedy trial is hereby waived from November 25, 2019 to the
next adjourned court date to be set by this Court.

Thank you for your consideration.

Sincerely,
/s/ Alvin E. Entin
ALVIN E. ENTIN, ESQ.

cc via ECF to:
AUSA Daniel Wolf

 

 
